DETAILED ACTION
	Claims 36, 42, 48 are amended.
	Claims 39, 45, 51 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicants arguments and amendments filed on 6/8/22 have been fully considered, however they are moot in view of new grounds of rejection.  Please see office action below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-53 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al US (20170215207) and in further view of Agiwal et al US (20200137645).

 (Currently Amended) Regarding claim 36, Yi et al teaches a method, comprising: sending, by a user equipment, a random access channel preamble to a network element (see Fig. 8, step S801, paragraph [0094], the UE may randomly select a single random access preamble from a set of random access preambles indicated through system information or a handover command, and select and transmit a Physical Random Access Channel (PRACH) capable of transmitting the random access preamble); and receiving from the network element, in response to sending the random access channel preamble, a downlink control indication scheduling a random access response (see Fig. 8, step S803, paragraph [0096], the UE attempts to receive its own random access response within a random access response reception window indicated by the eNode B through the system information or the handover command, after the random access preamble is transmitted in step S801, and receives a Physical Downlink Shared Channel (PDSCH) using random access identifier information corresponding thereto (S803). Accordingly, the UE may receive a UL Grant, a Temporary C-RNTI, a TAC and the like), wherein the downlink control indication comprises an indication of which random access channel occasion in time within a span of one or a plurality of radio frames the random access response applies (see paragraphs [0146]-[0147], a mechanism to ensure UE to identify the RAR to its PRACH opportunity needs to be introduced. For example, a set of RA-RNTI values can be defined for each PRACH repetition level to distinguish multiple consecutive PRACH opportunities). Although Yi et al teaches the limitations above, they fail to explicitly teach the use of least significant bits as further recited in the claim.  Conversely Agiwal et al teaches such limitations; wherein the indication comprises a plurality of least significant bits of a plurality of a system frame number of a random access channel occasion where the random access preamble was received (see paragraph [0066], DCI information includes least significant bit information with the preamble).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Yi et al with the use of least significant bits as taught by Agiwal et al.  The motivation for this would have been to provide and enhanced method of receiving and decoding channels (see paragraph [0018]).
Regarding claims 37, 43 and 49, Yi et al teaches wherein the random access response is comprised in an msg2 in a four-step random access procedure (see Fig. 8, steps S801, S803, S805, S807 and paragraphs [0093]-[0102]), or comprised in an MsgB in a two-step random access procedure. 
Regarding claims 38, 44, and 50, Yi et al teaches wherein a window for receiving the random access response is greater than 10 ms (see paragraphs [0148]-[0149]).
Regarding claims 40, 46 and 52, Yi et al teaches, wherein the indication comprises an index offset in radio frames from a radio frame where the random access response is scheduled (see paragraph [0126]).
Regarding claims 41, 47 and 53, Yi et al teaches, wherein a same random access radio network temporary identifier is applied in a frequency domain when there are more than 8 random access channel occasions in frequency (see paragraphs [0124]-[0130]).
(Currently Amended) Regarding claim 42, Yi et al teaches an apparatus, comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code are configured (see Fig. 5 and paragraphs [0052]-[0054]), with the at least one processor to cause the apparatus at least to send a random access channel preamble to a network element (see Fig. 8, step S801, paragraph [0094], the UE may randomly select a single random access preamble from a set of random access preambles indicated through system information or a handover command, and select and transmit a Physical Random Access Channel (PRACH) capable of transmitting the random access preamble); and receive from the network element, in response to the random access channel preamble, a downlink control indication scheduling a random access response (see Fig. 8, step S803, paragraph [0096], the UE attempts to receive its own random access response within a random access response reception window indicated by the eNode B through the system information or the handover command, after the random access preamble is transmitted in step S801, and receives a Physical Downlink Shared Channel (PDSCH) using random access identifier information corresponding thereto (S803). Accordingly, the UE may receive a UL Grant, a Temporary C-RNTI, a TAC and the like), wherein the downlink control indication comprises an indication of which random access channel occasion in time within a span of one or a plurality of radio frames the random access response applies (see paragraphs [0146]-[0147], a mechanism to ensure UE to identify the RAR to its PRACH opportunity needs to be introduced. For example, a set of RA-RNTI values can be defined for each PRACH repetition level to distinguish multiple consecutive PRACH opportunities). Although Yi et al teaches the limitations above, they fail to explicitly teach the use of least significant bits as further recited in the claim.  Conversely Agiwal et al teaches such limitations; wherein the indication comprises a plurality of least significant bits of a plurality of a system frame number of a random access channel occasion where the random access preamble was received (see paragraph [0066], DCI information includes least significant bit information with the preamble).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Yi et al with the use of least significant bits as taught by Agiwal et al.  The motivation for this would have been to provide and enhanced method of receiving and decoding channels (see paragraph [0018]).
(Currently Amended) Regarding claim 48, Yi et al teaches an apparatus, comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code are configured (see Fig. 5 and paragraphs [0052]-[0054]), with the at least one processor to cause the apparatus at least to receive a random access channel preamble from a user equipment (see Fig. 8, step S801, paragraph [0094], the UE may randomly select a single random access preamble from a set of random access preambles indicated through system information or a handover command, and select and transmit a Physical Random Access Channel (PRACH) capable of transmitting the random access preamble); and send to the user equipment, in response to the random access channel preamble, a downlink control indication scheduling a random access response (see Fig. 8, step S803, paragraph [0096], the UE attempts to receive its own random access response within a random access response reception window indicated by the eNode B through the system information or the handover command, after the random access preamble is transmitted in step S801, and receives a Physical Downlink Shared Channel (PDSCH) using random access identifier information corresponding thereto (S803). Accordingly, the UE may receive a UL Grant, a Temporary C-RNTI, a TAC and the like), wherein the downlink control indication comprises an indication of which random access channel occasion in time within a span of one or a plurality of radio frames the random access response applies (see paragraphs [0146]-[0147], a mechanism to ensure UE to identify the RAR to its PRACH opportunity needs to be introduced. For example, a set of RA-RNTI values can be defined for each PRACH repetition level to distinguish multiple consecutive PRACH opportunities). Although Yi et al teaches the limitations above, they fail to explicitly teach the use of least significant bits as further recited in the claim.  Conversely Agiwal et al teaches such limitations; wherein the indication comprises a plurality of least significant bits of a plurality of a system frame number of a random access channel occasion where the random access preamble was received (see paragraph [0066], DCI information includes least significant bit information with the preamble).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Yi et al with the use of least significant bits as taught by Agiwal et al.  The motivation for this would have been to provide and enhanced method of receiving and decoding channels (see paragraph [0018]).

Remarks
	Applicant argues:
It is possible to apply the RA-RNTI formula as defined in REI-15 NR.
Alternatively, the RA-RNTI formula as defined in Rel-15 NR may not be extended in the
time domain, which can save unnecessary RA-RNTI allocations when extending the RA
response window length or introducing long contention resolution window for MsgB. As
discussed below, Applicant respectfully submits that Yi fails to disclose or suggest all the
elements of the present claims.

	In response, the Examiner respectfully submits:
		The Applicants claims make no mention of an “RA-RNTI” let alone any specific formula or “allocations” tied to it.  The Examiner strongly recommends bringing in these limitations to the claim language in order to overcome the prior art of record.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478